Citation Nr: 1603798	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  07-39 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD) and asbestosis, claimed as a result of exposure to asbestos.  


REPRESENTATION

Appellant represented by:	Larry Schuh, Attorney


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel





INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran indicated on his October 2007 VA Form 9 that he wished to testify at a Board hearing in Washington, DC.  A Board hearing was scheduled for June 2008, but the month prior, the Veteran indicated that he would be unable to attend the personal hearing and instead requested a videoconference hearing.  See May 2008 VA Form 21-4138.  The claims were remanded by the Board in June 2008 in order for the RO to schedule the requested videoconference hearing.  The Veteran was scheduled for a videoconference hearing in August 2008 but again indicated that he would not be able to attend and requested that his appeal be forwarded to the Board for final decision.  See July 2008 hearing option attachment.  

In October 2008, The Board remanded this matter for additional development which was carried out and the matter was then returned to the Board.  The Board denied the appeal in an August 2012 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In February 2015, the Court issued a decision in which it vacated the Board's August 2012 decision and remanded the matter to the Board for further proceedings consistent with the Court's decision.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary to ensure compliance with VA's duty to assist the Veteran in obtaining evidence to substantiate his claim.  

Of record is an April 2012 VA medical opinion that is unfavorable to a grant of service connection for the Veteran's claimed respiratory disability.  Also of record is a May 2012 private medical opinion, authored by "C.B.," M.D.  Dr. C.B. provided nine reasons why he disagreed with the April 2012 medical opinion.  In the August 2012 decision, the Board determined that the May 2012 VA opinion was more probative than Dr. C.B.'s May 2012 opinion.  Ultimately, the Board concluded that the April 2012 VA opinion was both adequate and probative, and that VA had no duty to conduct additional development.  

In the February 2015 Court decision, the Court determined that the Board, in light of Dr. C.B.'s opinion, failed to adequately explain why the April 2012 opinion was adequate and no further development was required.  The Court stated that it was not convinced that the Board possessed the medical expertise necessary to discount Dr. C.B.'s critique of the April 2012 opinion.  The Court directed the Board to consider whether, in light of Dr. C.B.'s May 2012 opinion, additional development is required, to include either a new medical opinion addressing Dr. C.B.'s critiques of the April 2012 VA opinion or a new medical examination.  

Also of significance is a November 2013 letter from the Veteran's representative noting that the Veteran is incarcerated in a Texas prison the noting that there are requirements for providing examinations to incarcerated Veterans found at the M21-1MR, Part III, Subpart iv, Chapter 3, Section A, 11d.  The procedures are incorporated into the M21-1 as part of the "Live Manual" project.  

The Board concludes that VA's duty to assist requires it to make efforts to afford the Veteran a VA examination.  If, after following VA's adjudication manual procedures for incarcerated veterans, an examination is not possible, then the duty to assist will be satisfied by obtaining a medical opinion.   

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for a medical examination regarding his claimed respiratory disorder.  If the Veteran is still incarcerated when VA attempts this development, VA must comply with the requirements in the M21-1 with regard to providing examinations for incarcerated veterans, if possible.  Adequate chest x-rays or high resolution CT chest scan must be obtained.  If the examination is not conducted all efforts to provide the examination must be documented in the claims file.  The claims file must be made available to the examiner for review.  If the examination cannot be conducted, then the claims file must be made available to an appropriate examiner for review prior to rendering a medical opinion.  In either instance, the examiner must accomplish the following:  

(a)  Identify all chronic respiratory disorders that the Veteran has had at any time since 2005.  

(b)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified chronic respiratory disorder was caused by exposure to asbestos during service.  The examiner must accept as fact that the Veteran was exposed to asbestos during his active service.  The examiner must support any opinion provided with a rationale.   

(c)  The examiner must address the critique of the April 2012 VA medical opinion by Dr. C.B. in his May 2012 medical opinion with regard to numbers 1, 3, and 5 as listed by Dr. C.B. in his opinion.  This must include an explanation of the significance of this critique with regard to numbers 1, 3, and 5 on the validity of the examiner's opinion as well as the April 2012 VA medical opinion.  The examiner must also explain whether the Veteran has obstructive, restrictive, or a combination of obstructive and restrictive disease and the significance of such.  

2.  Then readjudicate the claim on appeal.  If the benefit sought is not granted, furnish to the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity for response thereto before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




